Case 4:19-cv-00402-ALM Document 220 Filed 10/08/20 Page 1 of 7 PageID #: 15800




                          United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

 RESMAN, LLC,                                     §
                                                  §
       Plaintiff,                                 §
                                                  §
                                                  §     CIVIL ACTION NO. 4:19-CV-00402
 v.                                                     Judge Mazzant
                                                  §
                                                  §     SEALED
 KARYA PROPERTY MANAGEMENT,
 LLC, and SCARLET INFOTECH, INC.                  §
                                                  §
 D/B/A EXPEDIEN, INC.
       Defendants.



                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendants’ Motion for Partial Summary Judgment on

Plaintiff’s Claims for Misappropriation of Trade Secrets (Dkt. #105). Having considered the

motion and the relevant pleadings, the Court finds that Defendants’ motion should be DENIED.

                                      BACKGROUND

       This case involves the alleged misuse by Karya Property Management, LLC (“Karya”) and

Scarlet Infotech, Inc. d/b/a Expedien, Inc. (“Expedien”) of ResMan Platform, a property

management software owned by Plaintiff ResMan, LLC. Specifically, Plaintiff alleges that Karya

and Expedien (collectively, “Defendants”) gave third parties access to the ResMan Platform (the

“Platform”), aiding in the development of a competing software—Arya (the “Software”). Plaintiff

claims that Karya provided Expedien extensive unauthorized access to Plaintiff’s proprietary

software platform for the express purposes of usurping and unfairly building upon Plaintiff’s

investments in its platform.




                                              1
Case 4:19-cv-00402-ALM Document 220 Filed 10/08/20 Page 2 of 7 PageID #: 15801




         Plaintiff’s platform provides property managers with tools designed to help manage

virtually every aspect of their property management business. Plaintiff claims its platform is

confidential and proprietary. Customers are only able to access the Platform after signing a Master

Subscription Agreement (“MSA”) that imposes both strict use restrictions and confidentiality

obligations on the customer. Plaintiff states that after signing the MSA, Karya provided three non-

transferrable User IDs and passwords to the Platform to Expedian for the purpose of Expedian

producing a competing software.

         On May 8, 2020, Defendants filed the present Motion (Dkt. #105). On June 3, 2020,

Plaintiff filed its Response (Dkt. #133). On June 10, 2020, Defendants filed their Reply (Dkt.

#145).

                                      LEGAL STANDARD

         The purpose of summary judgment is to isolate and dispose of factually unsupported claims

or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Summary judgment is proper

under Rule 56(a) of the Federal Rules of Civil Procedure “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a). A dispute about a material fact is genuine when “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby Inc.,

477 U.S. 242, 248 (1986). Substantive law identifies which facts are material. Id. The trial court

“must resolve all reasonable doubts in favor of the party opposing the motion for summary

judgment.” Casey Enters., Inc. v. Am. Hardware Mut. Ins. Co., 655 F.2d 598, 602 (5th Cir. 1981).

         The party seeking summary judgment bears the initial burden of informing the court of its

motion and identifying “depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,



                                                 2
Case 4:19-cv-00402-ALM Document 220 Filed 10/08/20 Page 3 of 7 PageID #: 15802




interrogatory answers, or other materials” that demonstrate the absence of a genuine issue of

material fact. FED. R. CIV. P. 56(c)(1)(A); Celotex, 477 U.S. at 323. If the movant bears the burden

of proof on a claim or defense for which it is moving for summary judgment, it must come forward

with evidence that establishes “beyond peradventure all of the essential elements of the claim or

defense.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). Where the nonmovant

bears the burden of proof, the movant may discharge the burden by showing that there is an absence

of evidence to support the nonmovant’s case. Celotex, 477 U.S. at 325; Byers v. Dall. Morning

News, Inc., 209 F.3d 419, 424 (5th Cir. 2000). Once the movant has carried its burden, the

nonmovant must “respond to the motion for summary judgment by setting forth particular facts

indicating there is a genuine issue for trial.” Byers, 209 F.3d at 424 (citing Anderson, 477 U.S. at

248–49). A nonmovant must present affirmative evidence to defeat a properly supported motion

for summary judgment. Anderson, 477 U.S. at 257. Mere denials of material facts, unsworn

allegations, or arguments and assertions in briefs or legal memoranda will not suffice to carry this

burden. Rather, the Court requires “significant probative evidence” from the nonmovant to dismiss

a request for summary judgment. In re Mun. Bond Reporting Antitrust Litig., 672 F.2d 436, 440

(5th Cir. 1982) (quoting Ferguson v. Nat’l Broad. Co., 584 F.2d 111, 114 (5th Cir. 1978)). The

Court must consider all of the evidence but “refrain from making any credibility determinations or

weighing the evidence.” Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir.

2007).

                                             ANALYSIS

         Defendants ask this Court to grant partial summary judgment on Plaintiff’s

misappropriation of trade secrets claims. Defendants propound three arguments in support of their

position: (1) Plaintiff failed to identify with sufficient particularity the trade secrets that it claims



                                                   3
Case 4:19-cv-00402-ALM Document 220 Filed 10/08/20 Page 4 of 7 PageID #: 15803




Defendants misappropriated; (2) it is undisputed that Plaintiff has made several aspects of the

ResMan PMS, including various functions, features, designs, and screens, available to the general

public without restriction; and (3) Plaintiff failed to employ reasonable measures to protect the

secrecy of the ResMan PMS, electing instead to outsource its responsibilities to thousands upon

thousands of third party users of its software.

        Plaintiff, in response, argues that: (1) it has sufficiently identified its trade secrets; (2) its

trade secrets are not publicly available; and (3) its secrecy measures are sufficient as a matter of

law.

        Trade Secret Identification

        Defendants claim that Plaintiff’s insistence that the entirety of the ResMan PMS constitutes

a trade secret, without further detail, is an insufficient identification of the particular trade secrets

it claims Defendants misappropriated.

        Plaintiff claims that the expert report of Dr. Steven R. Kursh does, in fact, identify the

particular trade secrets within the ResMan Platform. According to Plaintiff, Kursh’s report

specifically identifies six different sets of trade secrets:

        1. Features and functionality in the ResMan Platform, including specifically 165 features

            and functionalities identified in Section IX.B.3 of the Kursh Report;

        2. Process and screen flows in the Platform, including specifically eight process and

            screen flows identified in Section IX.B.4 of the Kursh Report;

        3. The report formatting, filtering, functionality, and underlying calculations (including

            assumptions and rules) for reports from the Platform, including specifically 129 reports

            identified in Sections IX.B.3, IX.B.4, and IX.B.6, as well as generally in Sections

            VIII.E, IX.B.1, IX.B.2, and IX.B.5 of the Kursh Report;



                                                    4
Case 4:19-cv-00402-ALM Document 220 Filed 10/08/20 Page 5 of 7 PageID #: 15804




         4. The Knowledge Base portion of the Platform, including specifically those documented

             portions Defendants accessed; and

         5. The overall compilation of features, functionality, flows, processes, architecture, and

             their organization in the Platform as a whole, and the way they all collectively interact

             and work together.

Plaintiff further states that it provided charts organizing the 165 identified features and

functionalities by Module and even identified the specific line or ResMan source code associated

with each particular feature or functionality. Defendants assert two arguments in response to

Plaintiff’s reliance on the Kursh Report: (1) the Report, and thus the identification of the trade

secrets, were disclosed after fact discovery closed and Plaintiff’s belated reliance on the Report

prejudices Defendants; and (2) Plaintiff’s trade secrets are still not sufficiently particular.

         “Texas law does not require great detail in the definition of a trade secret.” GlobeRanger

Corp. v. Software AG United States of America, Inc., 836 F.3d 477, 501 (5th Cir. 2016)1. A

plaintiff must, however, “identify specific groupings of information that contain trade secrets,

identify the types of trade secrets contained in the groupings, and explain how the alleged trade

secrets were maintained and treated as trade secrets.” Vianet Group PLC v. Tap Acquisition, Inc.,

No. 3:14-CV-3601-B, 2016 WL 4368302, at *20 (N.D. Tex. Aug. 16, 2016).

         Plaintiff maintained its position that the entirety of the ResMan PMS was a trade secret

throughout fact discovery.           In fact, Plaintiff’s corporate representative, in his deposition,

reaffirmed that contention. Defendants claim that because undisputed facts exist that show that

the entirety of the ResMan PMS was, in fact, not misappropriated, Plaintiff had an obligation to

describe the actual trade secrets with even more particularity. Plaintiff now relies on Kursh’s


1
  Plaintiffs bring claims under both federal and state trade secret laws. The provisions are interpreted by courts in
substantially the same way.

                                                           5
Case 4:19-cv-00402-ALM Document 220 Filed 10/08/20 Page 6 of 7 PageID #: 15805




Report to specifically identify the trade secrets—a report that did not come until over one month

after the close of fact discovery. Plaintiff alleges that its itemized list of trade secrets—including

features, functionalities, flows, reports, Knowledge Base, and compilations—was sufficiently

specific.   Additionally, Plaintiff also claims that it has included how the trade secrets are

implemented in the ResMan Platform.

        A Court may grant summary judgment when a plaintiff waits until late in discovery to

identify trade secrets.   See Source Prod. & Equip. Co., Inc. v. Schehr, No. 16-17528, 2019 WL

4752058, at *5–6 (E.D. La. Sept. 30, 2019). The Court in Schehr held that plaintiff’s “eleventh-

hour-trade-secrets identification [was] highly prejudicial to the Defendants…and amount[ed] to

trial by ambush.” Id. at *6.

        The Court agrees that Plaintiff failed to disclose the specific trade secrets alleged until

Kursh’s Report. While the Report came after the fact discovery deadline, Defendants still had

approximately thirty days to submit a contradicting expert report—which they did. Additionally,

Defendants did not seek to reopen fact discovery to explore the specific allegations in more detail.

Although Plaintiff did not actively inform Defendants of its reliance on Kursh’s Report, the Report

was made available to Defendants and their expert with enough time to ask the Court to

accommodate their need to explore the allegations further. Due to the time of the Report’s filing

relative to the case deadlines as a whole, the Court does not find that “trial by ambush” occurred.

        Defendants also argue that Kursh’s Report also insufficiently describes the trade secrets

alleged. However, while Texas law does require a degree of particularity, all a plaintiff must do

is “identify specific groupings…identify the types of trade secrets contained in the groupings, and

explain how the alleged trade secrets were maintained and treated as trade secrets.” Schehr, 2016

WL 4368302 at *20. While Plaintiff’s Response only dictates six different categories of alleged



                                                  6
    Case 4:19-cv-00402-ALM Document 220 Filed 10/08/20 Page 7 of 7 PageID #: 15806




    trade secrets, it cites to various places in Kursh’s Report that expand further upon those broad

    identifications. The Court, after reviewing the relevant portions of Kursh’s Report, finds that

    enough detail exists under Texas law for Plaintiff to survive summary judgment with regard to

    sufficient identification of trade secrets. See Id. (describing the level of specificity needed to have

    sufficiently plead).

           Publicly Available and Sufficient Secrecy

           Defendants also claim an entitlement to summary judgment based on the assertions that

    the ResMan PMS was in the public domain and that Plaintiff did not take reasonable measures to

    maintain the secrecy of the ResMan PMS. Plaintiff vigorously disputes these allegations.

           After a careful review of the record and the arguments presented, the Court is not convinced

    that Defendants have met their burden demonstrating that there is no material issue of fact as to

    whether the claimed trade secrets were publicly available or kept sufficiently secret. Accordingly,

    the Court finds that the motion should be denied.
.
                                              CONCLUSION

           It is therefore ORDERED that Defendants’ Motion for Partial Summary Judgment on

    Plaintiff’s Claims for Misappropriation of Trade Secrets (Dkt. #105) is hereby DENIED.

           SIGNED this 8th day of October, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                      7
